Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 11 and 20, the present invention from the present application discloses an image forming apparatus and method in which “determining a threshold value of radio signal strength for distinguishing a wireless tag on a sheet being conveyed along the conveyance path from wireless tags on sheets not being conveyed along the conveyance path based on the acquired first and second radio signal strengths; and conveying a second sheet and then writing information to a second wireless tag on the second sheet when a radio signal strength from the third wireless tag is equal to or exceeds the threshold value” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Urakawa (US P. No. 2009/0195828) and Miyaso (US P. No. 2009/0051497), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:	
Urakawa (US P. No. 2009/0195828) discloses a communication apparatus is provided. The communication apparatus includes: a reading unit which reads original document data from a page of a transmission original document; a transmission unit which transmits original document data read by the reading unit to a designated destination; an acquisition unit which wirelessly acquires identification information capable of identifying a specific original document transmitted by the transmission unit in one communication from a wireless tag attached to each of a plurality of pages of a target original document; and an extraction unit which extracts the specific original document from the target original document based on the identification information acquired by the acquisition unit.
Miyaso (US P. No. 2009/0051497) discloses a medium conveyance means that conveys the medium and sends the medium out of the apparatus; a wireless IC tag reader that is attached to or is included in the medium, and that can store information, and where electric power is supplied wirelessly, and that performs data communication with a wireless IC tag having a function to distinguish lights irradiated from a plurality of predetermined directions/orientations to the tangible entity and to receive the lights, and that can perform data communication via electromagnetic induction or radio waves, and that can exchange information stored in the wireless IC tag, received light information relating to the light reception of the light or other tag information with the wireless IC tag; and a light irradiation means that irradiates a light to a surface of printing onto the medium; wherein when printing output, when the medium 
Asai et al. (US P. No. 2016/0277619) discloses an image forming apparatus has a wireless communication unit that communicates with a wireless tag. When the apparatus enters the sleep mode and needs not search for the wireless tag, it stops power supply to the wireless communication unit for power saving. A supply tray is removably inserted into a lower portion of the casing body. A sheet (paper sheet, OHP sheet, etc.) supplied from the supply tray is conveyed to the printer through a sheet conveying path. The sheet is then subjected to printing by the printer, and the resultant sheet is discharged to an in-body sheet discharge portion 19 provided at a center of the casing body.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 02, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672